DETAILED ACTION

The present application (Application No. 14/758960), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 17 September, 2020.
This Application is a continuation of PCT/JP2019/010389, filed 03/13/2019.


Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-053378, filed on 03/20/2018.


Status of Claims

Claims 1-10, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claim 6, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6, recites the limitation: “indicating a reference range of a usage amount of the battery”. However, it is not clear what Applicant is attempting to encompass with the above recitation since this expression is vague and indefinite and could have many meanings, and the specification as filed neither provides a definition nor an explanation for “a reference range of a usage amount of the battery”. 
For purposes of examining these claims a teaching of “the remaining travelable distance” as taught by Suganuma et al. (JP 2011096233) is taken to teach the limitation “a reference range of a usage amount of the battery”. 
Appropriate clarification, indication of support and correction is required. 


Subject Matter Eligibility - 35 USC § 101 (2019 PEG

Step 1: claims 1-10 are directed to a system and an apparatus, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed to a system and apparatus configured to perform a method for displaying an electronic coupon to a user, in association with a battery exchange station. This concept is a method of organizing commercial interactions comprising advertising, marketing and sales activities. This concept falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping.
Step 2A- Prong 2: Additional elements include in part: “an updating section which is configured to refer to the location information storage section, and, when judging that a location of the user terminal indicated in the location information at a time when the electronic coupon is displayed on the displaying section is more than a predetermined distance away from the installation location of the station, transmit, from the server-side transmitting section to the user terminal, an instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user”.
When the claim elements are viewed as a whole, these above mentioned additional elements of impose meaningful limits on practicing the abstract idea of providing a coupon. The additional elements in the claims integrate the abstract idea into a practical application. Thus, the claim is eligible.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4, is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla et al. (US 20180015835) (hereinafter “Penilla5835”).

Regarding claim 4, Penilla5835 discloses: 
 (the management device is disposed in a station where the battery is exchanged). Kiosk system that can receive volt bars in a used condition (depleted), can charge depleted volt bars to a suitable charge level, and can dispense fully charged volt bars from the kiosk (referred to herein as a volt box), (see at least Penilla5835, fig. 13-14, ¶125-136).
(which is installed within a predetermined distance range from a store which sells products). Charging station installed within a predetermined distance range from a store which sells products (see at least Penilla5835, ¶223-227).  
Proximity representative of “a predetermined distance range from the store” (which is installed within a predetermined distance range from a store which sells products). Charging station installed within a predetermined distance range from a store which sells products (see at least Penilla5835, fig. 39, ¶223-227, 238-250). 
 (the server). Central hub server (see at least Penilla5835, fig. 16b, ¶139).

(a time-predicting section which is configured to receive, from the management device, exchange history information indicating a history of exchanges of the battery at the station).(exchange history information indicating a history of exchanges of the battery at the station). An action request history storage data structure and database is updated with details specific to each processed action request such as identifying information for the requesting volt box, action requested, action performed, when it was performed and any additional notes, data points, tracking and reporting necessary to catalog and warehouse data related to action request handling (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
(predict a time slot during which a number of the battery stocked in the station is larger than a predetermined number, based on the exchange history information). (see at least Penilla5835, fig. 16b, 32, 37a, ¶139-146, 200, 219). 

(a setting section which is configured to set an expiration time corresponding to the time slot predicted by the time-predicting section to an electronic coupon including useful information which is beneficial for the user, wherein the electronic coupon encourages the user to visit the store).
(an electronic coupon). Provide additional real-time information about charge locations, deals, coupons, pricing, and liked kiosk locations (see at least Penilla5835, fig., ¶212, 153). During that particular period of time, the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. (see at least Penilla5835, fig., ¶212.
In this example, a retail outlet that sits proximate to the charging station or charging plugs can provide a discount to the users to charge their vehicles at C3 and C4, or they can provide a discount at the retail outlet, which would be proximate to the location of C3 and C4 (which is installed within a predetermined distance range from a store which sells products). The discount provided by the various retailers that sponsored the charging stations can be dynamically posted, so that drivers can obtain current and real-time discounts as they drive around and look for charge (see at least Penilla5835, ¶240). Big coffee company is providing a 1 off the charge bill (or a free coffee or discount on coffee) (an electronic coupon), and the estimated time with charge stop is 5 min (see at least Penilla5835, ¶250). The providers of the discounts can also dynamically change your discounts over time based on the desired need to drive traffic to their locations or charge spots (see at least Penilla5835, ¶250).
 (an expiration time). The drivers can also be provided with information of the duration of the discount  (see at least Penilla5835, ¶241).
 
(a transmitting section which is configured to transmit, to the user terminal, the electronic coupon to which the expiration time is set by the setting section). The application can be run on any smart device, and the device can have access to cloud processing for immediate data interfacing and/or local storage. (see at least Penilla5835, fig., ¶212). The mobile application interface server is configured to provide information to users on smart phones, or similar devices, or computer interfaces connected to the Internet. (see at least Penilla5835, fig., ¶142, 145).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over Prosser et al.  (US 2012/0116575) (hereinafter “Prosser6575”), in view of Penilla et al. (US 20180015835) (hereinafter “Penilla5835”), and further in view of Rajan et al. (JP 2013229030) (hereinafter “Rajan9030”).

Regarding claim 1, Prosser6575 discloses: 
System, wherein in one embodiment, the system includes a point of sale device 142 that is physically separated from one or more electric vehicle chargers (EVCs) 146. The point of sale device (POS) 142 is in communication with the convenience store 44, the bank 40, the utility company 42 and an advertising server 140 via the network 38. In the exemplary system depicted in FIG. 4, the point of sale device 142 is in communication with the EVCs 146 via a local network 144. Other manners of communication may be implemented by exemplary embodiments, such as a physical connection or communication via the network 38. The advertising server 140 and associated functions described herein may also be utilized by the exemplary EVCS 20 depicted in FIG. 1. (see at least Prosser6575, fig. 1, 4, ¶56, 53).
Convenience store (see at least Prosser6575, fig. 1, ¶53).
(station installed within a predetermined distance range from the store).  
(a store terminal provided in a store which sells products). This POS of the convenience store represents a store terminal provided in a store which sells products (see at least Prosser6575, fig. 1, 4, ¶56, 53).
Proximity representative of “a predetermined distance range from the store”.  In another embodiment of the device, the unit can function as a point-of-sales device for the store location it is installed in. An example of this would be to purchase a movie ticket outside a movie theater while still in the parking lot without having to stand in line inside the theater. (see at least Prosser6575, fig. 2A, ¶42).

(a management device which is disposed in a station installed within a predetermined distance range from the store and which is configured to manage a battery to a vehicle which is electrically driven). Computer processor 34 where application code is executed to coordinate the processes performed by the EVCS 20 that are described herein. (see at least Prosser6575, fig. 1, 2B, 4, ¶27, 44). Prosser6575 teaches both scenarios: one where the POS device 20 interfaces directly into the information technology systems utilized by the retail establishment, or alternatively one where the POS device 20 is not integrated with the information technology systems utilized by the seller of the items other than electrical power and information about the purchase has to be communicated to the seller. (see at least Prosser6575, fig. 1, ¶31-32). The POS device of Prosser6575 performs the role of both “a management device” that coordinates the charging processes performed by the EVCS 20, and the conventional role of “a store terminal” processing payment and billing and other communications functions.

(a user terminal which is possessed by a user of the vehicle). User gets notifications in his mobile device 52 (see at least Prosser6575, ¶52). User terminal (see at least Prosser6575, ¶24, 52, 68).

Even if it could be argued that Prosser6575 does not explicitly teach:
 (a server which communicates with the management device and the user terminal; wherein the server has a server-side transmitting section which is configured to transmit, to the user terminal, an electronic coupon including useful information which is beneficial for the user, wherein the electronic coupon encourages the user to visit the store).
However Prosser6575 teaches:
The point of sale device 142 is in communication with the convenience store 44, the bank 40, the utility company 42 and an advertising server 140 via the network 38. (see at least Prosser6575, ¶56).
In an exemplary embodiment, the point of sale device 142 displays advertisements targeted to electric vehicle operators after the consumer has started the purchase of the electrical charge, or has otherwise indicated that he is an electric vehicle operator. In an exemplary embodiment, the advertisements are received via the advertising server 140. In an exemplary embodiment, data known about the consumer is utilized to target the advertising to the consumer. This data may include current geographic location, and any other data that can be ascertained about the consumer. (see at least Prosser6575, ¶57).
In an exemplary embodiment, once the purchase is complete, the point of sale device 142 displays advertisements received from the advertising server 140 and include any content related to the general public such as, but not limited to: sale items at the retail establishment, and local events. (see at least Prosser6575, ¶58).
User gets notifications in his mobile device (see at least Prosser6575, ¶52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the above features of Prosser6575 in order to provide an advertisement for items for sale at the retail establishment (based on proximity), targeted to the current geographic location (and/or other data known about the consumer), and to transmit the advertisement to the user terminal. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this modification enables the EVC to be used as a promotional tool with the net result of generating revenues for both the EVC and the retail establishment, and generating foot traffic in the retail establishment, while offering to the user the convenience of being able to display the promotion on the user terminal to the merchant. 

Prosser6575 further teaches: Another embodiment provides incentives, such as coupons for example, that provide discounts to the consumer to purchase products or receive a free or reduced rate electrical charge. Still another embodiment provides for and advertising based system that allows the consumer to have a reduced rate or free electrical charge. (see at least Prosser6575, ¶20). The user may use a coupon at the store to pay for a purchase (in full or in part) (see at least Prosser6575, ¶51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Prosser6575 so that the advertisement for items for sale at the retail establishment targeted to the current geographic location and transmitted to the user terminal, comprises a coupon. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since a coupon incentivizes the user to shop at the retail establishment.

Even if it could be argued that Prosser6575 does not explicitly teach: (a management device which is disposed in a station installed within a predetermined distance range from the store and which is configured to manage a battery detachable to a vehicle which is electrically driven, wherein the battery is exchanged in the station).
Penilla5835 teaches:  
Kiosk system that can receive volt bars in a used condition (depleted), can charge depleted volt bars to a suitable charge level, and can dispense fully charged volt bars (batteries) from the kiosk (referred to herein as a volt box), (see at least Penilla5835, fig. 13-14, ¶125-136).
Proximity, representative of “station installed within a predetermined distance range from the store”  (which is installed within a predetermined distance range from a store which sells products). Charging station installed within a predetermined distance range from a store which sells products (see at least Penilla5835, fig. 39, ¶223-227, 238-250)

Penilla5835 further teaches:  
 (the server). Central hub server (see at least Penilla5835, fig. 16b, ¶139).
In this example, a retail outlet that sits proximate to the charging station or charging plugs can provide a discount to the users to charge their vehicles at C3 and C4, or they can provide a discount at the retail outlet, which would be proximate to the location of C3 and C4 (which is installed within a predetermined distance range from a store which sells products). The discount provided by the various retailers that sponsored the charging stations can be dynamically posted, so that drivers can obtain current and real-time discounts as they drive around and look for charge (see at least Penilla5835, ¶240). Big coffee company is providing a 1 off the charge bill (or a free coffee or discount on coffee) (e.g., a coupon), and the estimated time with charge stop is 5 min (see at least Penilla5835, ¶250). The providers of the discounts can also dynamically change your discounts over time based on the desired need to drive traffic to their locations or charge spots (see at least Penilla5835, ¶250).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Prosser6575 with Penilla5835 to include exchanging one or more batteries (volt bars), in addition to recharging. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since removing and replacing a battery may be faster and less troublesome for the user, avoiding having to wait, for charging the battery.

Prosser6575 does not explicitly teach:
(the user terminal comprising: an obtaining section which is configured to obtain location information indicating a location of the user terminal).
(the user terminal comprising: a displaying section which is configured to display the electronic coupon received from the server, in response to an operation by the user).
Penilla5835 further teaches:  
The mobile application interface server is configured to provide information to users on smart phones, or similar devices, or computer interfaces connected to the Internet. (see at least Penilla5835, ¶142).
User's current location. An application can then track the user's current location and can inform the user of the closest kiosk location for obtaining a volt bar. The user can be provided with options to purchase an advance reserve the volt bars from those locations. The user can also be provided with discounts if the heat map desires to move certain volt box inventory away from certain kiosk locations to other kiosk locations. The discounts can influence users to obtain volt bars from certain volt boxes as opposed to others, thus automatically load-balancing the distribution of volt bars throughout the network. (see at least Penilla5835, ¶143). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user terminal and the coupon display functionality of Prosser6575, with the user's current location capability and advertisement/coupon display functionality of Penilla5835. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this feature enables tracking the location of the user and present promotional content on the user terminal even if the user is moving away from the POS and/or the charging station. Further one of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since by virtue of this location information the mobile application interface can then relay this information to users who are attempting to locate volt bars in the network (see at least Penilla5835, ¶142).

Prosser6575 does not explicitly teach:
(the store terminal has a store-side transmitting section which is configured to, when detecting that the user who possesses the user terminal which received the electronic coupon visits the store, transmit, to at least one of the server and the management device, record information including information indicating a visit record;)
In Prosser6575 and in Penilla5835, since the user may visit the store to redeem a coupon, the user with the coupon is detected at the store (e.g., by the POS, and the POS transmits this information to an information center).
Rajan9030 further teaches:
(record information).Mobile coupons are distributed to mobile devices based on the location of the mobile device, the capabilities/functions of the mobile device, or the time of day, or combinations or similar elements thereof (see at least Rajan9030, ¶3:15-22). The model includes multiple information (e.g,, user/manufacturer DMC distribution flag, frequency of past user DMC activity, user feedback related to one or more DMCs, retail availability of products/services, general mobile shopping Based on background or preference, location of mobile device 304, distance between location of mobile device 304 and DMC distribution device and / or retail entity, etc.) (see at least Rajan9030, ¶10:42-45).
(detecting). The redemption module 724 sends the results of the transaction to the coupon system 704 (or, for example, an information center) for brokering and billing (eg, as proof of similar results provided by the POS device). The redemption module 724 works in conjunction with redeeming the DMC in a transaction to facilitate, for example, submitting the DMC to a POS device. (see at least Rajan9030, ¶16:19-22).
(detecting). At 808, the method 800 communicates with an information center server to redeem the DMC in conjunction with the transaction. In addition, the information center facilitates modifying the default characteristics of the transaction based on the state of the variable coupon characteristic (eg, current redemption value). In general, information centers provide billing, brokering, authentication, and/or security functions for transactions. For example, the information center analyzes information related to transactions and DMC and determines whether the DMC and transactions are appropriate. In addition, the information center updates the manufacturer regarding the redemption status of the DMC. According to another form, the information center expunges the DMC upon reimbursement (or, for example, when data in use has expired) to mitigate additional accreditation. (see at least Rajan9030, ¶18:42-49). According to a further form, the information center acts as an intermediary between the DMC investor and the retail entity that redeems the DMC. (see at least Rajan9030, ¶18:51-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the coupon features of Penilla5835, in view of Rajan9030, to include transmitting to an information center server, record information including information indicating a visit record. One of ordinary skill in the art at the time of the invention would have been motivated to expand Penilla5835in this way, so that the information center server provides billing, brokering, authentication, and/or security functions for transactions, for the purpose of analyzing information related to transactions and DMC and determines whether the DMC and transactions are appropriate (see at least Rajan9030, ¶18:51-53).

Prosser6575 does not explicitly teach:
 (an updating section which is configured to refer to the location information storage section, and, when judging that a location of the user terminal indicated in the location information at a time when the electronic coupon is displayed on the displaying section is more than a predetermined distance away from the installation location of the station, transmit, from the server-side transmitting section to the user terminal, an instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user).
However Rajan9030 discloses:
For example, mobile coupons are distributed to mobile devices based on the location of the mobile device, the capabilities/functions of the mobile device, or the time of day, or combinations or similar elements thereof. It should also be recognized that mobile coupons have dynamic or variable coupon characteristics as well. In some forms, the coupon attributes depend on the dynamic characteristics of the mobile device. For example, the DMC redemption value is based on the location of the mobile device. The foregoing example describes a mobile coupon with dynamic characteristics and provides at least one example of a dynamic mobile coupon (DMC). (see at least Rajan9030, ¶3:15-22).
As a special example of the foregoing, the redemption value of the DMC provides a first monetary value if the mobile device is in the first location, and provide a second monetary value if not within the limit distance of the place (see at least Rajan9030, ¶3:24-34). The model includes multiple information ... Based location of mobile device 304, distance between location of mobile device 304 and DMC distribution device and/or retail entity, on background or preference, etc.). (see at least Rajan9030, ¶10:42-45).
At 804, method 800 associates a mobile device with a DMC, where the DMC has at least one variable coupon characteristic. The variable coupon characteristic varies as a function of one or more determinable circumstances associated with the mobile device. Such situations are distributed by mobile device location, distance to a given entity (eg retail store), time, user profile information, vendor profile information, DMC profile information, retailer profile information, mobile device. (see at least Rajan9030, fig. 8, ¶18:16-27).
When the user in Prosser6575 receives a coupon in response to using the charging station for charging the battery of the user’s electric vehicle (EV), and if Prosser6575 is modified by the dynamic coupon feature of Rajan9030, then dynamic distance rules for the coupon value based on a distance between location of mobile device 304 and DMC distribution device and/or retail entity as per Rajan9030, (see at least ¶10:42-45), may be implemented and applied.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Prosser6575 with Rajan9030, since this modification enhances the relevance of the coupon, in that it will be more likely that the user will use the coupon if the coupon is for a store that is conveniently proximate to the user.

Even if it could be argued that neither Prosser6575 nor Penilla5835, explicitly teach: (a predetermined distance range from the store);  
Rajan9030 further teaches: As a special example of the foregoing, the redemption value of the DMC provides a first monetary value if the mobile device is in the first location, and the mobile device is not in the first location (eg, the first location Provide a second monetary value if not within the limit distance of the place. (see at least Rajan9030, ¶3:24-26). Based on distance between location of mobile device 304 and DMC distribution device and / or retail entity, location of mobile device 304, etc. (see at least Rajan9030, ¶10:44-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the proximity feature in Prosser6575 and Penilla5835, in view of Rajan9030, to include a predetermined distance range from the store. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, to further make the proximity determination more granular and more accurate.

Regarding claims 2-3, Prosser6575 in view of Jones7154 and Rajan9030 discloses: All the limitations of claim 1 as per the above rejection statement.
Prosser6575 does not explicitly disclose: (a detecting section which is configured to detect that the user who possesses the user terminal has returned the battery used in the vehicle to the station in order to exchange the battery with the battery stocked in the station, and output return information indicating that the battery has been returned).
However Penilla5835 further teaches:  
An action request history storage data structure and database is updated with details specific to each processed action request such as identifying information for the requesting volt box, action requested, action performed, when it was performed and any additional notes, data points, tracking and reporting necessary to catalog and warehouse data related to action request handling. (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
RFID for tracking battery usage history (see at least Penilla5835, ¶123). Tracking of inventory of volt box location (kiosk location) and tracking of movement of volt bars among the various kiosk locations (defining the service network), in accordance with one embodiment of the present invention (see at least Penilla5835, fig. 16a, ¶138). As volt bars are removed from vehicles and inserted into kiosk locations, the volt bars can be analyzed to see where the volt bar originated, and where the volt bars have been from a historical mapping perspective (see at least Penilla5835, ¶142).
Since in Penilla5835, RFID data is known (see at least Penilla5835, ¶123), and the volt bars are analyzed by the central hub (server) to see where the volt bar originated, and where the volt bars have been from a historical mapping perspective (see at least Penilla5835, fig. 16, ¶138, 142), then Penilla5835 keeps records of a user returning a battery.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the location information of the user terminal and the coupon display functionality at the exchange station taught by the combined system of Prosser6575 and Penilla5835, further in view of Penilla5835 additionally include battery exchange/replacement information (battery return information). One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since detecting that a user has exchanged/replaced (returned) a battery indicates that the user is near the battery exchange station, wherein this location information is further reinforced with knowledge of the user location, thereby enabling location-based advertising offering an opportunity to display an advertisement on the display of the exchange station, such as for a business in the vicinity of the station.

Regarding the limitations:
(the location information of the user terminal at a time when the electronic coupon is displayed on the displaying section of the user terminal, and transmit the location information to the server). 
(a managing and transmitting section which is configured to transmit, to the server, the return information received from the detecting section), 
(wherein the electronic coupon is configured to be associated with the location information at a present time obtained by the obtaining section of the user terminal and be transmitted from a communication section of the user terminal to the server, in response to the electronic coupon being displayed on the displaying section of the user terminal).
As explained, in the rejection of claim 1, in view of the location functionality of  Rajan9030 , the combined system of Prosser6575 in view of Jones7154 and Rajan9030 teaches the above claimed limitations.

Regarding claim 8, Prosser6575 discloses:
System, wherein in one embodiment, the system includes a point of sale device 142 that is physically separated from one or more electric vehicle chargers (EVCs) 146. The point of sale device (POS) 142 is in communication with the convenience store 44, the bank 40, the utility company 42 and an advertising server 140 via the network 38. In the exemplary system depicted in FIG. 4, the point of sale device 142 is in communication with the EVCs 146 via a local network 144. Other manners of communication may be implemented by exemplary embodiments, such as a physical connection or communication via the network 38. The advertising server 140 and associated functions described herein may also be utilized by the exemplary EVCS 20 depicted in FIG. 1. (see at least Prosser6575, fig. 1, 4, ¶56, 53).
Convenience store (see at least Prosser6575, fig. 1, ¶53).
(station installed within a predetermined distance range from the store).  
(a store terminal provided in a store which sells products). This POS of the convenience store represents a store terminal provided in a store which sells products (see at least Prosser6575, fig. 1, 4, ¶56, 53).
Proximity representative of “a predetermined distance range from the store”.  In another embodiment of the device, the unit can function as a point-of-sales device for the store location it is installed in. An example of this would be to purchase a movie ticket outside a movie theater while still in the parking lot without having to stand in line inside the theater. (see at least Prosser6575, fig. 2A, ¶42).

(a management device which is disposed in a station installed within a predetermined distance range from the store and which is configured to manage a battery to a vehicle which is electrically driven). Computer processor 34 where application code is executed to coordinate the processes performed by the EVCS 20 that are described herein. (see at least Prosser6575, fig. 1, 2B, 4, ¶27, 44). 
Prosser6575 teaches both scenarios: one where the POS device 20 interfaces directly into the information technology systems utilized by the retail establishment, or alternatively one where the POS device 20 is not integrated with the information technology systems utilized by the seller of the items other than electrical power and information about the purchase has to be communicated to the seller. (see at least Prosser6575, fig. 1, ¶31-32).
The POS device of Prosser6575 performs the role of both “a management device” that coordinates the charging processes performed by the EVCS 20, and the conventional role of “a store terminal” processing payment and billing and other communications functions.

(a user terminal which is possessed by a user of the vehicle). User gets notifications in his mobile device 52 (see at least Prosser6575, ¶52). User terminal (see at least Prosser6575, ¶24, 52, 68).
Even if it could be argued that Prosser6575 does not explicitly teach:
(a server which is configured to communicate with the management device and the user terminal, wherein the server has a server-side transmitting section which is configured to transmit, to the user terminal, an electronic coupon including useful information which is beneficial for the user, wherein the electronic coupon encourages the user to visit the store).
(the server-side transmitting section is configured to transmit the electronic coupon based on the time slot predicted by the time-predicting section).
However Prosser6575 teaches:
The point of sale device 142 is in communication with the convenience store 44, the bank 40, the utility company 42 and an advertising server 140 (a server) via the network 38 (see at least Prosser6575, ¶56).
In an exemplary embodiment, the point of sale device 142 displays advertisements targeted to electric vehicle operators after the consumer has started the purchase of the electrical charge, or has otherwise indicated that he is an electric vehicle operator. In an exemplary embodiment, the advertisements are received via the advertising server 140. In an exemplary embodiment, data known about the consumer is utilized to target the advertising to the consumer. This data may include current geographic location, and any other data that can be ascertained about the consumer. (see at least Prosser6575, ¶57).
In an exemplary embodiment, once the purchase is complete, the point of sale device 142 displays advertisements received from the advertising server 140 and include any content related to the general public such as, but not limited to: sale items at the retail establishment, and local events. (see at least Prosser6575, ¶58) (an electronic coupon including useful information which is beneficial for the user, wherein the electronic coupon encourages the user to visit the store).
User gets notifications in his mobile device (see at least Prosser6575, ¶52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the above features of Prosser6575 in order to provide an advertisement for items for sale at the retail establishment (based on proximity), targeted to the current geographic location (and/or other data known about the consumer), and to transmit the advertisement to the user terminal. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this modification enables the EVC to be used as a promotional tool with the net result of generating revenues for both the EVC and the retail establishment, and generating foot traffic in the retail establishment, while offering to the user the convenience of being able to display the promotion on the user terminal to the merchant. 

Prosser6575 further teaches: Another embodiment provides incentives, such as coupons for example, that provide discounts to the consumer to purchase products or receive a free or reduced rate electrical charge. Still another embodiment provides for and advertising based system that allows the consumer to have a reduced rate or free electrical charge. (see at least Prosser6575, ¶20). The user may use a coupon at the store to pay for a purchase (in full or in part) (see at least Prosser6575, ¶51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Prosser6575 so that the advertisement for items for sale at the retail establishment targeted to the current geographic location and transmitted to the user terminal, comprises a coupon an electronic coupon including “useful information which is beneficial for the user, wherein the electronic coupon encourages the user to visit the store”. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since a coupon incentivizes the user to shop at the retail establishment.

Prosser6575 does not  is silent about exchanging a battery, but even if it could be argued that Prosser6575 does not explicitly teach: 
(a management device which is disposed in a station installed within a predetermined distance range from the store and which is configured to manage a battery detachable to a vehicle which is electrically driven, wherein the battery is exchanged in the station). 
Penilla5835 teaches:  
Kiosk system that can receive volt bars in a used condition (depleted), can charge depleted volt bars to a suitable charge level, and can dispense fully charged volt bars (batteries) from the kiosk (referred to herein as a volt box), (see at least Penilla5835, fig. 13-14, ¶125-136).
Proximity representative of “a predetermined distance range from the store” (which is installed within a predetermined distance range from a store which sells products). Charging station installed within a predetermined distance range from a store which sells products (see at least Penilla5835, fig. 39, ¶223-227, 238-250). 
Penilla5835 further teaches:  
 (the server). Central hub server (see at least Penilla5835, fig. 16b, ¶139).
In this example, a retail outlet that sits proximate to the charging station or charging plugs can provide a discount to the users to charge their vehicles at C3 and C4, or they can provide a discount at the retail outlet, which would be proximate to the location of C3 and C4 (which is installed within a predetermined distance range from a store which sells products). The discount provided by the various retailers that sponsored the charging stations can be dynamically posted, so that drivers can obtain current and real-time discounts as they drive around and look for charge (see at least Penilla5835, ¶240). Big coffee company is providing a 1 off the charge bill (or a free coffee or discount on coffee) (e.g., a coupon), and the estimated time with charge stop is 5 min (see at least Penilla5835, ¶250). The providers of the discounts can also dynamically change your discounts over time based on the desired need to drive traffic to their locations or charge spots (see at least Penilla5835, ¶250).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Prosser6575 with Penilla5835, to include exchanging one or more batteries (volt bars), in addition to recharging. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since removing and replacing a battery may be faster and less troublesome for the user, avoiding having to wait, for charging the battery.

Prosser6575 does not explicitly teach: g- (a managing and transmitting section which is configured to obtain the exchange history information from the history storage section and transmit the exchange history information to the server the server further has a time-predicting section which is configured to predict a time slot during which a number of the battery stocked in the station is larger than a predetermined number based on the exchange history information received from the management device).
An action request history storage data structure and database is updated with details specific to each processed action request such as identifying information for the requesting volt box, action requested, action performed, when it was performed and any additional notes, data points, tracking and reporting necessary to catalog and warehouse data related to action request handling (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
(predict a time slot during which a number of the battery stocked in the station is larger than a predetermined number based on the exchange history information received from the management device) (see at least Penilla5835, fig. 16b, 32, 37a, ¶139-146, 200, 219). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Prosser6575 with Penilla5835 to include the above claimed predicting functionality. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this feature adds convenience to the process of replenishing charge to the electric vehicle, in that it facilitates planning for recharge and avoids getting stranded on the road due to faulty recharge planning.

Prosser6575 does not explicitly teach: (a history storage section which is configured to store exchange history information indicating a history of exchanges of the battery at the station).
Penilla5835 further teaches:  
An action request history storage data structure and database is updated with details specific to each processed action request such as identifying information for the requesting volt box, action requested, action performed, when it was performed and any additional notes, data points, tracking and reporting necessary to catalog and warehouse data related to action request handling. (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
RFID for tracking battery usage history (see at least Penilla5835, ¶123). Tracking of inventory of volt box location (kiosk location) and tracking of movement of volt bars among the various kiosk locations (defining the service network), in accordance with one embodiment of the present invention (see at least Penilla5835, fig. 16a, ¶138). As volt bars are removed from vehicles and inserted into kiosk locations, the volt bars can be analyzed to see where the volt bar originated, and where the volt bars have been from a historical mapping perspective (see at least Penilla5835, ¶142).
Since in Penilla5835, RFID data is known (see at least Penilla5835, ¶123), and the volt bars are analyzed by the central hub (server) to see where the volt bar originated, and where the volt bars have been from a historical mapping perspective (see at least Penilla5835, fig. 16, ¶138, 142), then it would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, by the central hub of Penilla5835, all the plurality of battery usage history elements that are already known and available in Penilla5835, and further expand Prosser6575 in this way, since “the mobile application interface can then relay this information to users who are attempting to locate volt bars in the network” (see at least Penilla5835, ¶142), and in addition, this modification further enriches the usage history data that is stored in the server.

Prosser6575 does not explicitly teach:
(the store terminal has a store-side transmitting section which is configured to, when detecting that the user who possesses the user terminal which received the electronic coupon visits the store, transmit, to at least one of the server and the management device, record information including information indicating a visit record, the management device further includes).
In Prosser6575 and in Penilla5835, since the user may visit the store to redeem a coupon, the user with the coupon is detected at the store (e.g., by the POS, and the POS transmits this information to an information center).
Rajan9030 further teaches:
(record information).Mobile coupons are distributed to mobile devices based on the location of the mobile device, the capabilities/functions of the mobile device, or the time of day, or combinations or similar elements thereof (see at least Rajan9030, ¶3:15-22). The model includes multiple information (e.g,, user/manufacturer DMC distribution flag, frequency of past user DMC activity, user feedback related to one or more DMCs, retail availability of products/services, general mobile shopping Based on background or preference, location of mobile device 304, distance between location of mobile device 304 and DMC distribution device and / or retail entity, etc.) (see at least Rajan9030, ¶10:42-45).
(detecting). The redemption module 724 sends the results of the transaction to the coupon system 704 (or, for example, an information center) for brokering and billing (eg, as proof of similar results provided by the POS device). The redemption module 724 works in conjunction with redeeming the DMC in a transaction to facilitate, for example, submitting the DMC to a POS device. (see at least Rajan9030, ¶16:19-22)
(detecting). At 808, the method 800 communicates with an information center server to redeem the DMC in conjunction with the transaction. In addition, the information center facilitates modifying the default characteristics of the transaction based on the state of the variable coupon characteristic (eg, current redemption value). In general, information centers provide billing, brokering, authentication, and/or security functions for transactions. For example, the information center analyzes information related to transactions and DMC and determines whether the DMC and transactions are appropriate. In addition, the information center updates the manufacturer regarding the redemption status of the DMC. According to another form, the information center expunges the DMC upon reimbursement (or, for example, when data in use has expired) to mitigate additional accreditation. (see at least Rajan9030, ¶18:42-49). According to a further form, the information center acts as an intermediary between the DMC investor and the retail entity that redeems the DMC. (see at least Rajan9030, ¶18:51-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the coupon features of Penilla5835, in view of Rajan9030, to include transmitting to an information center server, record information including information indicating a visit record. One of ordinary skill in the art at the time of the invention would have been motivated to expand Penilla5835in this way, so that the information center server provides billing, brokering, authentication, and/or security functions for transactions, for the purpose of analyzing information related to transactions and DMC and determines whether the DMC and transactions are appropriate (see at least Rajan9030, ¶18:51-53).

Even if it could be argued that neither Prosser6575 nor Penilla5835 explicitly teach: (a predetermined distance range from the store);  
Rajan9030 further teaches: As a special example of the foregoing, the redemption value of the DMC provides a first monetary value if the mobile device is in the first location, and the mobile device is not in the first location (eg, the first location Provide a second monetary value if not within the limit distance of the place. (see at least Rajan9030, ¶3:24-26). Based on distance between location of mobile device 304 and DMC distribution device and / or retail entity, location of mobile device 304, etc. (see at least Rajan9030, ¶10:44-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the proximity feature in Prosser6575 and Penilla5835, in view of Rajan9030, to include a predetermined distance range from the store. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, to further make the proximity determination more granular and more accurate.

Regarding claim 9, Prosser6575 in view of Jones7154 and Rajan9030 discloses: All the limitations of claim 8 as per the above rejection statement.
Prosser6575 does not explicitly teach:
(the store terminal has a store-side transmitting section which is configured to, when detecting that the user who possesses the user terminal which received the electronic coupon visits the store, transmit, to at least one of the server and the management device, record information including information indicating a visit record;)
In Prosser6575 and in Penilla5835, since the user may visit the store to redeem a coupon, the user with the coupon is detected at the store (e.g., by the POS, and the POS transmits this information to an information center).
Rajan9030 further teaches:
(record information).Mobile coupons are distributed to mobile devices based on the location of the mobile device, the capabilities/functions of the mobile device, or the time of day, or combinations or similar elements thereof (see at least Rajan9030, ¶3:15-22). The model includes multiple information (e.g,, user/manufacturer DMC distribution flag, frequency of past user DMC activity, user feedback related to one or more DMCs, retail availability of products/services, general mobile shopping Based on background or preference, location of mobile device 304, distance between location of mobile device 304 and DMC distribution device and / or retail entity, etc.) (see at least Rajan9030, ¶10:42-45).
 (detecting). The redemption module 724 sends the results of the transaction to the coupon system 704 (or, for example, an information center) for brokering and billing (eg, as proof of similar results provided by the POS device). The redemption module 724 works in conjunction with redeeming the DMC in a transaction to facilitate, for example, submitting the DMC to a POS device. (see at least Rajan9030, ¶16:19-22).
(detecting). At 808, the method 800 communicates with an information center server to redeem the DMC in conjunction with the transaction. In addition, the information center facilitates modifying the default characteristics of the transaction based on the state of the variable coupon characteristic (eg, current redemption value). In general, information centers provide billing, brokering, authentication, and/or security functions for transactions. For example, the information center analyzes information related to transactions and DMC and determines whether the DMC and transactions are appropriate. In addition, the information center updates the manufacturer regarding the redemption status of the DMC. According to another form, the information center expunges the DMC upon reimbursement (or, for example, when data in use has expired) to mitigate additional accreditation. (see at least Rajan9030, ¶18:42-49). According to a further form, the information center acts as an intermediary between the DMC investor and the retail entity that redeems the DMC. (see at least Rajan9030, ¶18:51-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the coupon features of Penilla5835, in view of Rajan9030, to include transmitting to an information center server, record information including information indicating a visit record. One of ordinary skill in the art at the time of the invention would have been motivated to expand Penilla5835in this way, so that the information center server provides billing, brokering, authentication, and/or security functions for transactions, for the purpose of analyzing information related to transactions and DMC and determines whether the DMC and transactions are appropriate (see at least Rajan9030, ¶18:51-53).

Prosser6575 does not explicitly teach:
 (an updating section which is configured to refer to the location information storage section, and, when judging that a location of the user terminal indicated in the location information at a time when the electronic coupon is displayed on the displaying section is more than a predetermined distance away from the installation location of the station, transmit, from the server-side transmitting section to the user terminal, an instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user).
However Rajan9030 discloses:
For example, mobile coupons are distributed to mobile devices based on the location of the mobile device, the capabilities/functions of the mobile device, or the time of day, or combinations or similar elements thereof. It should also be recognized that mobile coupons have dynamic or variable coupon characteristics as well. In some forms, the coupon attributes depend on the dynamic characteristics of the mobile device. For example, the DMC redemption value is based on the location of the mobile device. The foregoing example describes a mobile coupon with dynamic characteristics and provides at least one example of a dynamic mobile coupon (DMC). (see at least Rajan9030, ¶3:15-22).
As a special example of the foregoing, the redemption value of the DMC provides a first monetary value if the mobile device is in the first location, and provide a second monetary value if not within the limit distance of the place (see at least Rajan9030, ¶3:24-34). The model includes multiple information ... Based location of mobile device 304, distance between location of mobile device 304 and DMC distribution device and/or retail entity, on background or preference, etc.). (see at least Rajan9030, ¶10:42-45).
At 804, method 800 associates a mobile device with a DMC, where the DMC has at least one variable coupon characteristic. The variable coupon characteristic varies as a function of one or more determinable circumstances associated with the mobile device. Such situations are distributed by mobile device location, distance to a given entity (eg retail store), time, user profile information, vendor profile information, DMC profile information, retailer profile information, mobile device. (see at least Rajan9030, fig. 8, ¶18:16-27).
When the user in Prosser6575 receives a coupon in response to using the charging station for charging the battery of the user’s electric vehicle (EV), and if Prosser6575 is modified by the dynamic coupon feature of Rajan9030, then dynamic distance rules for the coupon value based on a distance between location of mobile device 304 and DMC distribution device and/or retail entity as per Rajan9030, (see at least ¶10:42-45), may be implemented and applied.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Prosser6575 with Rajan9030, since this modification enhances the relevance of the coupon, in that it will be more likely that the user will use the coupon if the coupon is for a store that is conveniently proximate to the user.

Even if it could be argued that neither Prosser6575 nor Penilla5835, explicitly teach: (a predetermined distance range from the store);  
Rajan9030 further teaches: As a special example of the foregoing, the redemption value of the DMC provides a first monetary value if the mobile device is in the first location, and the mobile device is not in the first location (eg, the first location Provide a second monetary value if not within the limit distance of the place. (see at least Rajan9030, ¶3:24-26). Based on distance between location of mobile device 304 and DMC distribution device and / or retail entity, location of mobile device 304, etc. (see at least Rajan9030, ¶10:44-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the proximity feature in Prosser6575 and Penilla5835, in view of Rajan9030, to include a predetermined distance range from the store. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, to further make the proximity determination more granular and more accurate.

Regarding claim 10, Prosser6575 in view of Jones7154 and Rajan9030 discloses: All the limitations of the corresponding parent claims (claim 8) as per the above rejection statement.
Prosser6575 does not explicitly teach: (wherein the server further has a setting section which is configured to set an expiration time corresponding to the time slot predicted by the time-predicting section to the electronic coupon).
The drivers can also be provided with information of the duration of the discount (see at least Penilla5835, ¶241) (an expiration time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the coupon in the combined system of Prosser6575 further with Penilla5835 to include an expiration time One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, so that drivers can obtain the discount if they have the time to traverse the path, or avoid the path if the discount will not be present when the driver arrives at that application (see at least Penilla5835, ¶241). 


Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 20180015835) (hereinafter “Penilla5835”).

Regarding claim 7, Penilla5835 discloses: 
(a determining section which is configured to receive, from the management device, stock number information indicating a number of the battery stocked in the station, and determine a number of issuance of an electronic coupon including useful information which is beneficial for the user depending on the number of the battery indicated in the stock number information, wherein the electronic coupon encourages the user to visit the store).
An action request history storage data structure and database is updated with details specific to each processed action request such as identifying information for the requesting volt box, action requested, action performed, when it was performed and any additional notes, data points, tracking and reporting necessary to catalog and warehouse data related to action request handling. (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
The LED buttons can also provide information regarding the health of the volt bar, the life of the volt bar, serial numbers of the volt bar (number of issuance) and other information (see at least Penilla5835, ¶123). The RFID can be used to track the when volt bar 20 is inserted into and out of auxiliary battery carriers, or received from or inserted into kiosk locations, and can be tracked globally for their movement around the network. (see at least Penilla5835, ¶123).
Tracking of inventory of volt box location (kiosk location) and tracking of movement of volt bars among the various kiosk locations (defining the service network), in accordance with one embodiment of the present invention (see at least Penilla5835, fig. 16a, ¶138). As volt bars are removed from vehicles and inserted into kiosk locations, the volt bars can be analyzed to see where the volt bar originated, and where the volt bars have been from a historical mapping perspective (see at least Penilla5835, ¶142).
Since in Penilla5835, RFID data is known (see at least Penilla5835, ¶123), and the volt bars are analyzed by the central hub (server) to see where the volt bar originated, and where the volt bars have been from a historical mapping perspective (see at least Penilla5835, fig. 16, ¶138, 142), then it would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, by the central hub of Penilla5835, all the plurality of battery usage history elements that are already known and available in Penilla5835, since “the mobile application interface can then relay this information to users who are attempting to locate volt bars in the network” (see at least Penilla5835, ¶142), and in addition, this modification further enriches the usage history data that is stored in the server.

(a transmitting section which is configured to issue the electronic coupon according to the number of issuance which is determined by the determining section and transmit the electronic coupon to the user terminal). A particular volt bar 20 can be provided with advertisements from various sponsors in physical, static or electronically and dynamically delivered form, (see at least Penilla5835, fig, 11, ¶121). Since coupons are targeted to a particular battery which is identified by an RFID device, which identifies the number of issuance, then it would have been obvious to one of ordinary skill in the art at the time of the invention to include data from this RFID device in the coupon, since doing so will make the advertisement (a coupon) on that particular battery more relevant. 


Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 20180015835) (hereinafter “Penilla5835”), in view of Rajan et al. (JP 2013229030) (hereinafter “Rajan9030”).

Regarding claim 5, Penilla5835 teaches: 
(a transmitting section which is configured to transmit, to the user terminal, an electronic coupon including useful information which is beneficial for the user, wherein the electronic coupon encourages the user to visit the store).
(an electronic coupon). Provide additional real-time information about charge locations, deals, coupons, pricing, and liked kiosk locations (see at least Penilla5835, fig., ¶212, 153). During that particular period of time, the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. (see at least Penilla5835, fig., ¶212.
In this example, a retail outlet that sits proximate to the charging station or charging plugs can provide a discount to the users to charge their vehicles at C3 and C4, or they can provide a discount at the retail outlet, which would be proximate to the location of C3 and C4 (which is installed within a predetermined distance range from a store which sells products). The discount provided by the various retailers that sponsored the charging stations can be dynamically posted, so that drivers can obtain current and real-time discounts as they drive around and look for charge (see at least Penilla5835, ¶240). Big coffee company is providing a 1 off the charge bill (or a free coffee or discount on coffee) (an electronic coupon), and the estimated time with charge stop is 5 min (see at least Penilla5835, ¶250). The providers of the discounts can also dynamically change your discounts over time based on the desired need to drive traffic to their locations or charge spots (see at least Penilla5835, ¶250).

(the management device is disposed in a station where the battery is exchanged). Kiosk system that can receive volt bars in a used condition (depleted), can charge depleted volt bars to a suitable charge level, and can dispense fully charged volt bars from the kiosk (referred to herein as a volt box), (see at least Penilla5835, fig. 13-14, ¶125-136).
(which is installed within a predetermined distance range from a store which sells products). Charging station installed within a predetermined distance range from a store which sells products (see at least Penilla5835, ¶223-227).
(the server). Central hub server (see at least Penilla5835, fig. 16b, ¶139).

(a time-predicting section which is configured to receive, from the management device, exchange history information indicating a history of exchanges of the battery at the station). (exchange history information indicating a history of exchanges of the battery at the station). An action request history storage data structure and database is updated with details specific to each processed action request such as identifying information for the requesting volt box, action requested, action performed, when it was performed and any additional notes, data points, tracking and reporting necessary to catalog and warehouse data related to action request handling (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
(predict a time slot during which a number of the battery stocked in the station is larger than a predetermined number based on the exchange history information received from the management device). (see at least Penilla5835, fig. 16b, 32, 37a, ¶139-146, 200, 219). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Prosser6575 with Penilla5835 to include the above claimed predicting functionality. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this feature adds convenience to the process of replenishing charge to the electric vehicle, in that it facilitates planning for recharge and avoids getting stranded on the road due to faulty recharge planning.
 (predict a time slot during which a number of the battery stocked in the station is larger than a predetermined number, based on the exchange history information). (see at least Penilla5835, fig. 16b, 32, 37a, ¶139-146, 200, 219). 

It could be argued that Penilla5835 does not explicitly disclose: 
(an adjusting section which is configured to receive, from the management device, the usage history information read by a battery used in the vehicle and returned by the user to the station in order to exchange the battery with the battery stocked in the station and transmit, from the transmitting section to the user terminal, 
(an instruction to adjust the useful information included in the electronic coupon transmitted to the user terminal, based on the usage history information).
However Rajan9030 discloses:
(see at least Rajan9030, ¶6:4-13).  The variable coupon characteristics of the DMC are estimated using various factors. For example, data related to mobile device 104, data related to DMC (102) investor / issuer, data related to retail entities such as inventory (eg, retail stores, online stores, etc.), Independent data such as account related data, interrelationships of other devices with other user accounts (eg, sharing or recommendation with another user), or time can be used as a determinable situation. Such data is collected in various ways. For example, data related to the mobile device 104 or user account is obtained from the mobile device 104 or by a method of exchanging radio signals (eg, RF signals) with the mobile device 104. Data relating to the DMC's investor / issuer or retail entity may be dynamically acquired via a communication line with one or more such entities, or the data may be entered manually or pre-loaded by the coupon system 102 Defined and stored. Once collected, the data is used to estimate one or more variable coupon characteristics associated with the DMC.
If the feature of the user in Penilla5835 receiving a coupon in response to using the charging station for exchanging (or charging) the battery of the user’s electric vehicle (EV), is modified by the feature of Rajan9030 that the variable coupon characteristics of the DMC may be based estimated using factors such as data related to retail entities such as inventory (e.g., retail stores, online stores, etc.), then “an instruction to adjust the useful information included in the electronic coupon transmitted to the user terminal, based on the usage history information” may be implemented and applied. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Penilla5835 with Rajan9030, since this modification enhances the relevance of the coupon, in that the coupon would indeed be used as an incentive to return the battery to the particular station.


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 20180015835) (hereinafter “Penilla5835”), in view of Rajan et al. (JP 2013229030) (hereinafter “Rajan9030”), and further in view of Suganuma et al. (JP 2011096233) (hereinafter “Suganuma6233”).

Regarding claim 6, Penilla5835 in view of Rajan9030 discloses: All the limitations of claim 5 as per the above rejection statements
Penilla5835 teaches battery history (see at least Penilla5835, fig. 16b, 37a, ¶158, 219).
However even if it could be argued that Penilla5835 does not explicitly teach: 
(indicating a reference range of a usage amount of the battery, wherein 
the adjusting section is configured to refer to the standard storage section, and, when judging that the usage amount of the battery indicated in the usage history information received from the management device is within the reference range, transmit, from the transmitting section to the user terminal, an instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user).
Suganuma6233 teaches: 
Usage history of a battery stored in battery management database 12  at a server (see at least Suganuma6233, fig. 1, ¶23, 29, 33, 38-43).
(detachable battery) The charging device 8 is a device for charging the battery 3 removed from the electric vehicle 2, and can simultaneously charge a plurality of batteries 3 as well as 1 batteries (see at least Suganuma6233, fig. 1, ¶21, 40, 45).
A system for exchanging a common battery between a plurality of battery stations and a history management of the battery for an automobile using a battery as a drive source of a motor is provided [12]
(reference range). Information transmitted from the station management device 6 is registered in the battery management database 12, and information registered in the battery management database 12 is transmitted to the station management device 6 (see at least Suganuma6233, fig. 1, ¶23). Since the travel information is recorded on the IC card as described above, the remaining amount of the battery, the remaining travelable distance, and the like can be accurately calculated. Further, since information is recorded in conjunction with work in the charging apparatus, accurate information can be recorded easily and efficiently. (see at least Suganuma6233, fig. 1, ¶13). 
The combined system of Penilla5835 and Rajan9030 teaches coupons meant to be an incentive to direct the user to return the battery to the particular station, said coupon based on one or more factors. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the knowledge in Suganuma6233 that the battery charge of a user’s car can travel a reference distance to modify the combined system of Penilla5835 and Rajan9030, since this modification enhances the relevance of the coupon, in that this combination reassures the user that the location of the charging station to which the coupon applies is indeed reachable with the current charge.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,371,007.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681